GOF P13 11/16 SUPPLEMENT DATED NOVEMBER 29, 2016 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS Franklin Strategic Mortgage Portfolio Franklin Strategic Series Franklin Strategic Income Fund Templeton Income Trust Templeton Emerging Markets Bond Fund The Prospectus is amended as follows: I. For the Franklin Strategic Mortgage Portfolio and the Templeton Emerging Markets Bond Fund, the twelfth paragraph under the “Fund Details - Principal Investment Policies and Practices” section is revised as follows: An interest rate swap is an agreement between two parties to exchange interest rate payment obligations.
